Citation Nr: 1227799	
Decision Date: 08/13/12    Archive Date: 08/21/12

DOCKET NO.  08-39 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hepatitis C/liver disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


INTRODUCTION

The Veteran had active service from January 1969 to March 1971.

This matter comes before the Board of Veterans' Appeals on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

On an "Appeal Hearing Options" form received in November 2008, the Veteran requested a hearing at the local RO before a RO Hearing Officer.  The record reflects that in a letter dated in March 2009, the VA advised the Veteran that such a hearing had been scheduled for July 6, 2009.  The record is unclear as to whether such a hearing was conducted.  In this regard, the record does not contain a transcript of the proceeding, nor any indication that the Veteran failed to report for such a hearing.  Additional clarification and/or action in this regard is required.  

Additionally, in a substantive appeal received in November 2008, the Veteran also requested a hearing at the local RO before a "Member," (now Veterans Law Judge), of the Board of Veterans' Appeals (Board).  In letters dated in January 2009 and May 2010, the Veteran was advised that he had not been included on the docket of hearings to be conducted by a member of a traveling section of the Board on its next visit.  He was advised that his name would be placed on a list of those who desired a hearing before a traveling section of the Board of Veterans' Appeals, and that he would be notified of the time and place of his hearing when a hearing date became available.  The record does not reflect that the Veteran has been afforded such a hearing to date.

Accordingly, the case is REMANDED for the following action:

1.  Provide clarification as to whether the Veteran appeared for hearing on July 6, 2009 at the local RO before a RO Hearing Officer.  If so, a transcript of the proceeding should be placed in the claims folder.  If the Veteran failed to appear for the July 6, 2009 hearing at the local RO before a RO Hearing Officer, such should be noted in the record.  

If the Veteran appeared for such a hearing before a RO Hearing Officer, the issue on appeal should be readjudicated.  If the benefit sought is not granted, a supplemental statement of the case should be issued to the Veteran and his representative, and the appropriate period of time to respond should be allotted.

2.  Following completion of the above, if the benefit sought has not been granted, and unless otherwise indicated by the Veteran or his representative, schedule the Veteran for a hearing at the local RO before a Veterans Law Judge of the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


